USCA11 Case: 20-12782    Date Filed: 02/02/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12782
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:05-cr-00475-JDW-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

THOMAS F. SPELLISSY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 2, 2021)

Before MARTIN, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12782        Date Filed: 02/02/2021    Page: 2 of 9



      Thomas Spellissy, a former federal prisoner no longer in custody, appeals the

district court’s order denying his pro se petition for a writ of error coram nobis, 28

U.S.C. § 1651. On appeal, he argues that the district court abused its discretion in

denying his petition because: (1) the government fabricated and suppressed certain

evidence; (2) the court committed various errors under McDonnell v. United States,

136 S. Ct. 2355 (2016), Ocasio v. United States, 136 S. Ct. 1423 (2016); and Skilling

v. United States, 130 S. Ct. 2896 (2010); and (3) the Supreme Court’s intervening

holding in Kelly v. United States, 140 S. Ct. 1565 (2020), established a new rule of

law that invalidated the jury instructions. After thorough review, we affirm.

      We review a district court’s denial of a petition for a writ of error coram nobis

for abuse of discretion, “keeping in mind that an error of law is an abuse of discretion

per se.” United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002) (quotations

omitted). The abuse of discretion standard recognizes that there is a range of choices

within which we will not reverse the district court, even if we might have reached a

different decision. Siebert v. Allen, 506 F.3d 1047, 1049 n.2 (11th Cir. 2007).

      The All Writs Act, 28 U.S.C. § 1651(a), grants federal courts the authority to

issue writs of error coram nobis. United States v. Mills, 221 F.3d 1201, 1203 (11th

Cir. 2000). A writ of error coram nobis is a remedy to vacate a conviction and is

available, unlike relief under 28 U.S.C. § 2255, when the petitioner has served his

sentence and is no longer in custody. Peter, 310 F.3d at 712. The coram nobis writ


                                           2
          USCA11 Case: 20-12782       Date Filed: 02/02/2021   Page: 3 of 9



is an extraordinary remedy available only “in compelling circumstances where

necessary to achieve justice.” Mills, 221 F.3d at 1203. A court may provide coram

nobis relief if: (1) no other avenue of relief is available or has been available; and

(2) the petitioner presents a fundamental error that made the proceedings irregular

and invalid. Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000). Where

other avenues of relief are or were available, a court may consider coram nobis relief

only if a petitioner presents sound reasons for failing to seek relief earlier. Mills,

221 F.3d at 1204. By its nature, a jurisdictional error is of “such a ‘fundamental

character’ as to render proceedings ‘irregular and invalid.’” Peter, 310 F.3d at 715.

      The error alleged for coram nobis relief cannot be one that has been “put in

issue or passed upon.” Moody v. United States, 874 F.2d 1575, 1576-77 (11th Cir.

1989). This is consistent with the law-of-the-case doctrine, under which both district

and appellate courts are usually bound to follow a prior appellate decision in the

same case. Thomas v. United States, 572 F.3d 1300, 1303 (2009). The law-of-the-

case doctrine “generally operates to preclude a reexamination of issues decided upon

appeal, either by the district court on remand or by the appellate court itself upon a

subsequent appeal.” Westbrook v. Zant, 743 F.2d 764, 768 (11th Cir. 1984)

(quotations omitted). We’ve recognized three exceptions to the law-of-the-case

doctrine, in cases where: “(1) the evidence on a subsequent trial was substantially

different, (2) controlling authority has since made a contrary decision of the law


                                          3
          USCA11 Case: 20-12782       Date Filed: 02/02/2021   Page: 4 of 9



applicable to the issue, or (3) the previous decision was clearly erroneous and would

work a manifest injustice.” Id. at 768-69.

      A writ of error coram nobis is “traditionally available only to bring before the

court factual errors material to the validity and regularity of the legal proceeding

itself, such as the defendant’s being under age or having died before the verdict.”

Carlisle v. United States, 517 U.S. 416, 429 (1996) (quotations omitted). We’ve

indicated that it is “difficult to conceive of a situation in a federal criminal case

today” where coram nobis relief “would be necessary or appropriate.” Lowery v.

United States, 956 F.2d 227, 229 (11th Cir. 1992) (quotations omitted).

      Indeed, we’ve located only one published case in which we granted coram

nobis relief. Peter, 310 F.3d 709. In Peter, the issue on appeal was whether the

Supreme Court’s construction of “property” had rendered Peter’s conduct non-

criminal, and, if so, whether coram nobis relief was appropriate. Id. at 709-16. Peter

had pleaded guilty to a charge of racketeering conspiracy based on predicate acts of

mail fraud.    Id. at 710.    His mail fraud predicate acts were founded upon

misrepresentations he made in license applications to a state regulator. Id. at 711.

After his conviction, the Supreme Court ruled that licenses did not constitute

property for the purpose of the mail fraud statute. Id. We concluded that the district

court did not have jurisdiction to accept Peter’s guilty plea because, based on the

retroactive effect of the Supreme Court’s decision that licenses were not “property”


                                          4
          USCA11 Case: 20-12782         Date Filed: 02/02/2021      Page: 5 of 9



under the mail fraud statute, Peter’s actions had never violated the mail fraud statute

and did not constitute criminal conduct. Id. at 715.

      It is illegal under 18 U.S.C. § 371 for two or more persons to conspire either

to commit any offense against the United States or to defraud the United States or

any agency thereof in any manner or for any purpose, and one or more of such

persons do any act to affect the object of the conspiracy. 18 U.S.C. § 371. Under

18 U.S.C. § 201, it is illegal for a person to directly or indirectly, corruptly give,

offer or promise anything of value to any public official or person who has been

selected to be a public official, or offer or promise any public official or any person

who has been selected to be a public official to give anything of value to any other

person or entity, with intent to influence any official act. Id. § 201(b)(l)(A). The

term “official act” is defined as “any decision or action on any question, matter,

cause, suit, proceeding or controversy, which may at any time be pending, or which

may by law be brought before any public official, in such official’s official capacity,

or in such official’s place of trust or profit.” Id. § 201(a)(3).

      In Kelly, local government officials were convicted of wire fraud, fraud on a

federally funded program, and conspiracy, stemming from a scheme to impose

traffic gridlock in a city by limiting its access lanes to a busy bridge over a four-day

period to punish the city’s mayor for refusing to endorse the governor’s reelection

bid. 140 S. Ct. at 1568-69, 1571. The Supreme Court held that wire fraud under §


                                            5
          USCA11 Case: 20-12782       Date Filed: 02/02/2021    Page: 6 of 9



1343 only prohibits deceptive schemes to deprive a victim of money or property, so

the government must show that (1) the defendant engaged in deception, and (2) the

object of the defendant’s fraud was money or property. Id. at 1571-72. Relying on

Skilling, the Supreme Court explained that “[s]ave for bribes or kickbacks (not at

issue here), a state or local official’s fraudulent schemes violate [§ 1343] only when,

again, they are ‘for obtaining money or property.’” Id. at 1572. The Court concluded

that the scheme to realign the city’s access lanes to the bridge did not involve taking

governmental money or property, unlike a scheme to usurp a public employee’s paid

time, and thus, it could not support the defendants’ convictions. Id. at 1572-73.

      Here, the district court did not abuse its discretion in denying Spellissy’s

instant petition for writ of error coram nobis. The relief he seeks concerns his

conviction for conspiracy to defraud the United States and to commit two offenses

(bribery and wire fraud), in violation of 18 U.S.C. § 371. The conviction arose out

of a general services agreement between Spellissy, his company Strategic Defense

International, Inc. (“SDI”), and William Burke, a civilian contractor, to obtain

preferential treatment for their clients. United States v. Spellissy, 243 F. App’x 550,

550 (11th Cir. 2007).      The district court sentenced Spellissy to 15 months’

imprisonment, and he was released from custody in January 2009. Since his

conviction, Spellissy has filed numerous appeals in this Court, which has, in relevant

part, affirmed the district court. See id.; see also, e.g., United States v. Spellissy,


                                          6
           USCA11 Case: 20-12782       Date Filed: 02/02/2021    Page: 7 of 9



710 F. App’x 392 (11th Cir. 2017); United States v. Spellissy, 438 F. App’x 780

(11th Cir. 2011); United States v. Spellissy, 374 F. App’x 898 (11th Cir. 2010).

       In the first claim of the petition for coram nobis relief now before us, Spellissy

argues that the government fabricated evidence to obtain a search warrant of his

home without any probable cause, but this is the same argument that he previously

made to this Court and that we rejected. See Spellissy, 374 F. App’x at 899 n.2.

Further, Spellissy’s argument that newly discovered evidence reveals that Burke was

terminated due to a conflict of interest instead of for accepting a bribe does not

establish any errors “of the most fundamental character” because the reason for

Burke’s termination has no effect on whether Spellissy and SDI conspired to bribe

Burke for preferential treatment in procuring contracts. As for Spellissy’s claim that

Burke made false declarations to the grand jury, Spellissy did not demonstrate that

there was no other avenue of relief available to him since, at trial, Spellissy was

aware that Burke’s trial testimony and grand jury testimony differed, and he could

have raised it earlier.

       Similarly, Spellissy’s arguments based on Skilling, McDonnell, and Ocasio

were previously either raised and rejected by this Court, or, in the case of Ocasio,

rejected by the district court and dropped on appeal to us. See Spellissy, 710 F.

App’x at 395; Spellissy, 438 F. App’x at 783-84. Spellissy has not demonstrated




                                            7
            USCA11 Case: 20-12782            Date Filed: 02/02/2021        Page: 8 of 9



either that controlling authority has since made a contrary decision, or that the

previous decisions were clearly erroneous.

       Lastly, we are unpersuaded by Spellissy’s argument that Kelly created a new

rule of law that invalidated his conviction because it required proof that the scheme

was “for obtaining money or property by means of false of fraudulent pretenses,

representations, or promises,” citing the wire fraud statute, 18 U.S.C. § 1343. We

previously held that the record in Spellissy’s case reflected that “the proscribed

activity . . . involved a scheme by Spellissy . . . to pay Burke for preferential

treatment in procuring contacts. This remains proscribed activity, even after Skilling

narrowed ‘honest-services fraud’ to include only bribe or kickback schemes.” See

Spellissy, 438 F. App’x at 783-84. Thus, as we’ve held, Spellissy engaged in

deception to obtain money, and unlike in Kelly, Spellissy’s fraudulent scheme

involved bribery. See Kelly, 140 S. Ct. at 1572. Neither Kelly nor any other case

Spellissy relies on affects his conspiracy conviction. Moreover, even if there was

an error, it was harmless and not a fundamental one because nothing requires an

indictment to expressly charge that the object of a conspiracy’s underlying wire

fraud is “for obtaining money or property.” 1




1
 As for Spellissy’s claim that his counsel was ineffective for, inter alia, misunderstanding the
charge in the indictment, we will not consider it because Spellissy raises it for the first time on
appeal. See Dohrmann v. United States, 442 F.3d 1279, 1282 (11th Cir. 2006).
                                                  8
          USCA11 Case: 20-12782        Date Filed: 02/02/2021   Page: 9 of 9



      Accordingly, the district court did not abuse its discretion in denying

Spellissy’s petition for relief, and we affirm.

      AFFIRMED.




                                           9